Filed 4/19/13 Michelle B. v. Superior Court CA4/1
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                        DIVISION ONE

                                                STATE OF CALIFORNIA

MICHELLE B. et al.,                                                D063054

         Petitioners,
                                                                   (San Diego County
         v.                                                        Super. Ct. No. 517708A-B)

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

         Respondent;


SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,

         Real Party in Interest.


         PROCEEDINGS in mandate after referral to a Welfare and Institutions Code section

366.261 hearing. Ronald F. Frazier, Judge. Petitions denied; requests for stay denied.



         Michelle B. and Tracy J. seek review of a juvenile court order setting a hearing under

section 366.26. They challenge the juvenile court's findings that it would be detrimental to

return their children to their care, that there was no substantial probability that their children


1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
would be returned home within the next six months, and that reasonable services were

provided to them. We deny the petitions.

                      FACTUAL AND PROCEDURAL BACKGROUND

       Michelle and Tracy are the parents of T.J., who is now three years old, and Nancy J.,

who is almost two years old (together, the children). Michelle and Tracy are developmentally

disabled. Michelle tested in the borderline range of intellectual functioning. She has physical

conditions that limit her agility and mobility. Tracy was diagnosed with cognitive disorder and

mild mental retardation. Shortly after their respective births, T.J. and Nancy were adjudicated

dependents of the juvenile court and removed from the custody of their parents. T.J. and

Nancy are placed in the same foster home.

       T.J. suffers from severe asthma. In all other respects the children are healthy and

reaching normal developmental milestones.

       In July 2011, the juvenile court held both a 12-month review hearing in T.J.'s case and

the jurisdictional/dispositional hearing in Nancy's case.2 In T.J.'s case, the juvenile court

terminated family reunification services and set a section 366.26 hearing. In Nancy's case, the

juvenile court ordered a plan of family reunification services and specifically ordered the

Agency to implement short, unsupervised visits between Nancy and her parents; to notify the

parents of, and encourage them to attend, her medical appointments; not to allow the foster

mother to supervise visits; to engage the services of the public health nurse; to refer the parents



2      On our own motion, we take judicial notice of this court's opinions in Tracy J. v.
Superior Court (2012) 202 Cal. App. 4th 1415 (Tracy J.) and In re Nancy J. (Feb. 16, 2012,
D060221) [nonpub. opn.] (Nancy J.). (Evid. Code, § 452, subds. (a) & (d).) The early history
of the parents' reunification efforts are described in those opinions.
                                                  2
to Step into Success, a parenting program for parents with disabilities; and to follow-up with

the San Diego Regional Center (SDRC) to obtain services for Michelle. (Tracy J., at p. 1427.)

       Michelle and Tracy petitioned for review of the order setting a section 366.26 hearing in

T.J.'s case, and appealed the jurisdictional and dispositional findings and orders in Nancy's

case. This court affirmed the juvenile court's findings and orders in Nancy's case. (Nancy J.,

supra, D060221.) In T.J.'s case, this court determined that reasonable services had not been

provided to the parents, and remanded the case to the juvenile court with directions to vacate

the order setting a section 366.26 hearing, to continue T.J.'s 18-month review hearing for six

months, and to order the Agency to: (1) expand the parent's visitation with T.J., including

unsupervised visitation as appropriate; (2) provide services to the parents that are at minimum

equivalent to the services that the juvenile court ordered in Nancy's case; (3) request a

parenting assessment of Tracy by SDRC; and (4) refer Michelle to a medical professional to

determine whether she has Prader-Willi syndrome or other conditions. (Tracy J., supra, 202

Cal.App.4th at pp. 1428-1429.)

       In December 2011, the juvenile court implemented a new case plan in T.J.'s case. The

social worker arranged for Michelle and Tracy to attend T.J.'s appointments at Children's

Hospital Asthma Clinic for training to recognize the signs, symptoms and triggers of asthma,

administer appropriate medication and provide inhaler and nebulizer treatment. The parents no

longer qualified for public health nurse assistance, which is designed for prenatal and newborn

care. They were participating in ACT, a program for parents with disabilities that is equivalent

to the Step into Success program.




                                                3
       The social worker asked SDRC support staff to encourage Michelle to make a doctor's

appointment and to help her reapply for SDRC services once she obtained additional

information about her condition. The Agency said that if additional services were

recommended, it would help Michelle obtain physical therapy, occupational therapy or other

services.

       Michelle and Tracy participated in follow-up psychological evaluations. Joyce A.

Dingwall, Ph.D., who conducted psychological evaluations of Michelle in April 2010 and

October 2011, said that Michelle appeared to have learned many skills during the past year and

that she had benefitted from services. Dr. Dingwall reserved judgment as to whether Michelle

would benefit from services to the extent that she would be able to safely and independently

parent her children.

       Alan R. Flitton, Psy.D., conducted psychological evaluations of Tracy in April and July

2010, and August 2011. Dr. Flitton stated, "It is clear that Mr. J[.] continues to suffer from

various cognitive deficits that will interfere with his ability to parent effectively independently.

These deficits include, but are not limited to, memory, reasoning, understanding, judgment,

insight, planning and decision[]making, and the ability to give adequate foresight into potential

consequences." Dr. Flitton noted that Randene Ostlund, Tracy's independent skills (ILS)

worker, believed that the parents could adequately care for their children with supportive

services because they did not have any mental health or personality disorders, or substance

abuse or domestic violence issues.

       In view of the differing opinions about Michelle's and Tracy's ability to safely and

independently care for the children, Dr. Dingwall recommended that a neutral psychological


                                                 4
evaluator conduct a limited evaluation of the parents with their children to address the

appropriateness and safety of parental behaviors and emotions, the quality of parent/child

interactions and any other parameter that might help in assessing whether reunification posed

quantifiable or qualitative risks to the children's safety and well-being.

       The juvenile court authorized a neutral evaluator to observe the parents and children in

the parents' home. Later, Dr. Dingwall reported that she had not been able to locate a

psychologist who was willing to complete a limited evaluation of the parent/child interactions.

She recommended that the evaluation be conducted by a qualified professional who had not

previously been involved in the case. The Agency said that it would continue to seek a

qualified clinician to conduct a neutral professional assessment of the parent/child

relationships.

       In February, the children's pediatrician, Jessica Coullahan, M.D., expressed concerns

about the parents' ability to safely care for the children. Dr. Coullahan said that the parents

were affectionate and loving with the children but lacked common sense when it came to the

children's care. On one occasion, the parents left Nancy unattended on the examining room

table, despite repeated reminders that it was unsafe to leave her alone. The parents had

difficulty picking up Nancy's cues when she started to cry or fuss. Dr. Coullahan said that the

parents did not appear to have the ability to identify medical conditions that would pose a risk

to their children's health and safety, such as irregular breathing or fever. She recommended

that the parents not have lengthy unsupervised visits with the children.

       At a visit in February, T.J. pulled away from Michelle while Tracy was putting Nancy

into her car seat, and ran down the sidewalk toward the street. Michelle pursued him, but he


                                                 5
continued to run. Michelle initially followed T.J., but stopped to seek assistance from Tracy,

who was trying to buckle Nancy into her car seat. When Nancy began to cry, Michelle and

Tracy turned to the baby and ignored T.J., who was playing in a puddle approximately 20 to 25

yards away. According to the social worker, the parents left T.J. unattended for four minutes.

       At Nancy's birthday party, T.J. ran toward the street. His parents did not realize that he

was gone. The foster mother ran to get T.J. She returned with T.J. without the parents having

noticed his absence. In another incident, Tracy left Nancy unattended on a bed. Nancy

crawled off the bed and fell on her head. She was not hurt. Michelle was nearby but was

unable to move quickly enough to prevent Nancy from falling.

       In June, at the foster parent's home, T.J. had a severe asthma attack, which required

emergency treatment and hospitalization. The day after T.J. was admitted to the hospital,

Michelle and Tracy attended a doctor's appointment at which T.J.'s asthma plan was discussed.

The parents did not appear to pay attention to the doctor and were not able to answer his

questions.

       In August, Michelle and Tracy received an eviction notice due to noncompliance with

their landlord's request to treat a pest problem. In mid-August, they notified the Agency that

they intended to rent an apartment with the children's maternal grandmother, who would help

them with the children's care. The juvenile court continued the review hearings to allow the

Agency to assess whether the children could safely live with their parents and grandmother.

       In early September, Michelle and Tracy moved to a downtown San Diego hotel that was

frequented by transients and the mentally ill. It was not a safe environment for them. They




                                                6
lost contact with the social worker, Ostlund, the foster parent and their children, for

approximately three weeks.

       At some point in time between late September and early October, the parents moved

into an unfurnished three-bedroom apartment with the maternal grandmother. On October 10,

the social worker made an unannounced visit to assess the parents' circumstances. During the

visit, Tracy placed Nancy in a lawn chair and turned his back. She started to reach for a toy on

the floor and nearly tumbled out of the chair. Michelle tried to get Tracy's attention, but she

did not move to help Nancy. Later, the smoke detectors in the apartment complex went off.

Tracy walked to the front door of the second-story apartment and looked outside. He left the

front door open. The social worker and the children's court-appointed special advocate

(CASA) walked outside to make sure that the children did not go out the front door. Although

the maternal grandmother commented on the safety hazards, she did not intervene to protect

the children or correct the parents.

       T.J.'s 18-month review hearing and Nancy's 12-month review hearing were heard

concurrently on November 2, 5, 16, 19 and 28. The juvenile court admitted in evidence the

Agency's reports, the CASA's report and the parents' exhibits, and heard testimony from the

foster mother, social worker Anthony Scheri, the CASA, Tracy, Michelle and ILS worker

Ostlund. We briefly summarize the evidence that is relevant to the issues raised in this

proceeding.

       The evidence showed that Michelle and Tracy fully participated in their case plans.

They successfully completed courses in parenting education, child development, nutrition,

CPR and first aid. During the parenting classes, they were very attentive to their children's


                                                 7
needs. The parents visited the children regularly and attended their medical appointments and

hospitalizations. They were loving, calm, gentle and affectionate with the children.

       Social worker Scheri recommended that the juvenile court terminate reunification

services and set a section 366.26 hearing. He said that even after having worked on their

parenting skills for three years, the parents did not show the ability to apply what they had

learned in real life situations. Scheri did not believe that the grandmother understood that her

role was to ensure the children's safety. Michelle and Tracy engaged in fundamentally unsafe

parenting, such as putting a one-year-old child in a chair and walking away, and leaving the

outside door of a second-story apartment open while the children were present. In addition,

T.J. had severe asthma. His life depended on rapid intervention in a medical emergency.

Scheri said that due to their developmental disabilities, the parents were unable to adapt to

changing circumstances, make safety decisions and protect the children.

       Ostlund testified that the parents required assistance to be able to care for their children.

If the children were returned home, SDRC could provide up to 60 hours of in-home services

per month.

       The CASA said that Michelle and Tracy did well in highly structured settings with

guidance and redirection, but they did not appear to be capable of managing the children on

their own. The CASA believed that the parents clearly cared about their children and said that

they were working hard to be able to reunify with the children.

       Michelle testified that she was capable of taking care of her children with help. Tracy

said that he was able to parent the children. He said that Michelle and Ostlund had helped him

to become a better parent.


                                                 8
       The juvenile court stated that Michelle's and Tracy's efforts to reunify their family were

extraordinary and that they had made substantial progress with their case plans in all areas but

one. Citing the number of incidents that had jeopardized the children's safety, the juvenile

court found that the parents' limited ability and capacity to assess, and respond to, an

emergency created a substantial risk of detriment to the children's safety, protection and well-

being. The juvenile court found that there was not a substantial probability that the children

could be returned to the parents' care within the next six months, and that reasonable services

had been provided to the parents. The court proceeded to set a section 366.26 hearing.

       Michelle and Tracy each petitioned for review of the court's order under California

Rules of Court, rule 8.452. In addition, they join in each other's petition. The parents request

that this court reverse the order setting a section 366.26 hearing. This court issued an order to

show cause, the Agency responded and the parties waived oral argument.

                                          DISCUSSION

                                                A

    There Is Substantial Evidence to Support the Juvenile Court's Finding That Reasonable
                   Services Were Offered or Provided to Reunify the Family

       Michelle and Tracy argue that reasonable visitation services were not provided to them.

In addition, they contend that they were not offered or provided reasonable services because

the Agency did not adequately train them to administer T.J.'s asthma treatment, request a

parenting assessment for Tracy or help Michelle obtain a court-ordered psychological

assessment and medical evaluation. Finally, the parents assert that they were denied

reasonable services because the Agency conducted only a cursory evaluation of the maternal

grandmother's ability to assist them with their children.
                                                 9
       Family reunification services play a critical role in dependency proceedings. (§ 361.5;

In re Alanna A. (2005) 135 Cal. App. 4th 555, 563; In re Joshua M. (1998) 66 Cal. App. 4th 458,

467; see 42 U.S.C. § 629a(a)(7).) Services "may include provision of a full array of social and

health services to help the child and family and to prevent reabuse of children." (§ 300.2.)

Reunification services should be tailored to the particular needs of the family. (David B. v.

Superior Court (2004) 123 Cal. App. 4th 768, 793-794 (David B.), citing In re Alvin R. (2003)

108 Cal. App. 4th 962, 972.)

       At each review hearing, the court is required to determine the "extent of the agency's

compliance with the case plan" in making reasonable efforts to return the child to a safe home.

(§ 366, subd. (a)(1)(B).) "The standard is not whether the services provided were the best that

might be provided in an ideal world, but whether the services were reasonable under the

circumstances." (In re Misako R. (1991) 2 Cal. App. 4th 538, 547.) To support a finding that

reasonable services were offered or provided to the parent, "the record should show that the

supervising agency identified the problems leading to the loss of custody, offered services

designed to remedy those problems, maintained reasonable contact with the parents during the

course of the service plan, and made reasonable efforts to assist the parents in areas where

compliance proved difficult . . . ." (In re Riva M. (1991) 235 Cal. App. 3d 403, 414.) The

"adequacy of reunification plans and the reasonableness of the [Agency's] efforts are judged

according to the circumstances of each case." (Robin V. v. Superior Court (1995) 33
Cal. App. 4th 1158, 1164 (Robin V.).) If reasonable services are not provided or offered to the

parent, the court is required to continue the case for the period of time permitted by statute.

(See § 366.21, subds. (e) & (g)(1).)


                                                10
       We review a reasonable services finding to determine if it is supported by substantial

evidence. (In re Christina L. (1992) 3 Cal. App. 4th 404, 413-414.) The burden is on the

petitioner to show that the evidence is insufficient to support the juvenile court's findings.

(In re L.Y.L. (2002) 101 Cal. App. 4th 942, 947.)

1.     Visitation services

       In December 2011, the juvenile court implemented a new visitation plan. The plan

provided for three hours of in-home visitation once a week, including a one-hour unsupervised

visit. The parents would also have additional visits with the children at the children's medical

appointments, "Mommy & Me" classes and language enhancement classes.

       By March 2012, visitation was occurring two or three times a week. On Tuesdays, the

parents and the children participated in a two-hour "Mommy & Me" class, which was followed

by an unsupervised visit for one to one and one-half hours (Tuesday visits). On Wednesdays,

when Ostlund helped Tracy with independent living and parenting skills, the children stayed

with the parents for approximately six hours (Wednesday visits). One hour of the Wednesday

visit was reserved for unsupervised visitation. On alternate Thursdays, the parents had an

unsupervised visit with the children for one and one-half to two hours at a park in North San

Diego County (Thursday visits).

       Ostlund provided transportation to the parents for the Tuesday visits and for most of the

children's medical appointments, and shared transportation responsibilities for the children

with the foster mother on Wednesdays. The foster mother transported the children on

Tuesdays, and took them to all of their medical appointments. The Agency expected the

parents to provide their own transportation to the Thursday visits in North San Diego County


                                                11
from their home in East San Diego County. The parents relied on public transportation. Their

travel time to the Thursday visits was approximately four to five hours each way. From

January through May, the parents regularly attended the Thursday visits. They attended

another visit in August and then stopped. Michelle explained that the 10-hour round trip was

too difficult for them.

           Ostlund described the 10-hour round trip as "horrific" for the disabled parents and

testified that she had asked Scheri to rearrange the visitation schedule. After the "Mommy &

Me" classes ended, Ostlund observed that the parents were missing out on their visitation and

offered to supervise one or two more visits each week. Ostlund testified that Scheri did not

respond to Ostlund's request to rearrange the visits or to her offer to supervise the visits.

           Scheri acknowledged that once the "Mommy and Me" classes ended, Michelle and

Tracy no longer visited the children on Tuesdays, and further acknowledged that Ostlund had

asked him to expand visitation services. He testified that he had discussed the issue with his

supervisor, who had said that the Agency was not inclined to expand visitation because the

parents were not taking advantage of the Thursday visits. Scheri acknowledged that the

parents had to travel 10 hours to attend the Thursday visits. He said, "I was open to look into

[changing the visitation schedule], but like I said, it was the visitation schedule that we had

already previously arranged." Scheri said that he had explained the transportation problems to

his supervisor, but the supervisor said that it was "the parents' responsibility to get to the

visits."

           The record shows that visitation services increased from December 2011 to March

2012, but decreased during the summer and after August 2012, when the "Mommy & Me"


                                                   12
classes ended and Michelle and Tracy decided not to attend the Thursday visits because of the

difficult commute. At the time of the November hearing, the parents had visitation with the

children every Wednesday for six hours, including one hour of unsupervised visitation. The

record shows that the Agency was unwilling to reschedule the Tuesday visits or otherwise

expand visitation until the parents regularly attended the Thursday visits as "previously

arranged."

       To promote family reunification, visitation must be as frequent as possible, consistent

with the well-being of the child. (§ 362.1, subd. (a)(1)(A); In re Alvin R., supra, 108

Cal.App.4th at p. 972.) "Visitation between a dependent child and his or her parents is an

essential component of a reunification plan, even if actual physical custody is not the outcome

of the proceedings." (In re Mark L. (2001) 94 Cal. App. 4th 573, 580; In re J.N. (2006) 138
Cal. App. 4th 450, 458.)

       We are disappointed that the Agency would think that it is reasonable to require any

parent, let alone a developmentally disabled parent, to regularly travel 10 hours to visit his or

her child during the reunification period. (See §§ 16501.2, subd. (c), 16000; Fam. Code,

§ 7950, subd. (a).) We reject the Agency's argument that the visitation arrangement was

reasonable per se because the children and parents resided in the same county. (See In re

Anthony T. (2012) 208 Cal. App. 4th 1019, 1030-1031 [describing factors that determine

whether the child's placement will facilitate reasonable visitation]; David B., supra, 123

Cal.App.4th at p. 793 [services must be tailored to meet the family's needs].) The Agency's

refusal to reinstate Tuesday visits, to expand visitation or to modify the Thursday visits until

the parents resumed the Thursday visits without modification or assistance, placed the parents


                                                13
in a "Catch-22" situation. (See Heller, Catch-22 (1961).) It is particularly egregious in this

case because Michelle's and Tracy's efforts to comply with their case plans were exemplary.

       The Agency's recalcitrance contravenes the long-standing rule that the Agency is

required to make reasonable efforts to assist the parents in areas where compliance proves

difficult, including providing transportation services (or modifying the location of the visits).

(In re Riva M., supra, 235 Cal.App.3d at p. 414; Robin V., supra, 33 Cal.App.4th at p. 1165;

Amanda H. v. Superior Court (2008) 166 Cal. App. 4th 1340, 1345.) Even if the Agency

believed that Michelle and Tracy were unlikely to regain physical custody of the children, it

had a continuing obligation to provide visitation services as frequently as possible, consistent

with the well-being of the children. (§ 362.1, subd. (a)(1)(A); Tracy J., supra, 202

Cal.App.4th at p. 1428 [ordering expanded visitation on remand]; In re Mark L., supra, 94

Cal.App.4th at p. 580; In re J.N., supra, 138 Cal.App.4th at p. 458; see also § 366.26, subd.

(c)(1)(B)(i) [regular contact and visitation plays a role in establishing a beneficial parent/child

relationship].)

       As much as we take issue with the Agency's poorly-reasoned decision with respect to

visitation, it is our obligation to review the evidence most favorably to the prevailing party and

to indulge in all legitimate and reasonable inferences to uphold the court's ruling. (In re

Misako R., supra, 2 Cal.App.4th at p. 545.) The record shows that the juvenile court and the

Agency complied with this court's directive to expand visitation services, including

unsupervised visitation as appropriate, and that the parents received adequate visitation

services throughout most of the review period. (Tracy J., supra, 202 Cal.App.4th at p. 1428.)




                                                 14
       In December 2011, the Agency implemented a three-hour weekly visit in the parents'

home, including a one-hour unsupervised visit. Despite the onerous transportation

requirements, the record shows that the parents had unsupervised visits with the children on

alternate Thursdays from January through May, without complaint, and attended another visit

in mid-August. By March, the Agency had expanded the Wednesday in-home visits and added

the Tuesday visits. In addition, Michelle and Tracy were informed of the children's medical

appointments and hospitalizations, and had the opportunity to parent their children at those

times. The parents did not visit their children for three weeks in September.

       While the Agency's refusals to modify the parents' visitation schedule to eliminate the

10-hour commute on Thursdays and reinstate the Tuesday visits were unjustified, the error

occurred approximately four months after the 18-month review date in T.J.'s case and three

months after the 12-month review date in Nancy's case. (See §§ 361.5, subd. (a)(1), 366.21,

subd. (f) & 366.22.) The record shows that during the review period, the parents received

more than eight months of reasonable visitation services.3 Thus, the record contains

substantial evidence to support the finding that reasonable visitation services were offered or

provided to the parents.




3       The parents also argue that visitation services were unreasonable because they did not
attend T.J.'s language enhancement classes, which were part of the Agency's December 2011
visitation plan. The record does not support the parents' assertion. The record shows that T.J.'s
language enhancement classes began on November 10, 2011, and concluded six weeks later,
on or about December 15, four days before the juvenile court authorized the new visitation
plan. The record does not indicate that T.J.'s language enhancement classes were ongoing or
that the parents were denied the opportunity to attend.
                                                 15
2.     Asthma Treatment Training

       Michelle and Tracy contend that they did not receive reasonable services because the

Agency did not include hands-on training in administering T.J.'s asthma medication and other

treatment. They contend that the Agency trained them only once to administer T.J.'s daily

asthma treatments, and that the social worker should have set up a morning visit to provide a

special training session.

       We are not persuaded by the parents' argument that the training that they received in

administering T.J.'s asthma plan was deficient. Michelle and Tracy acknowledge that they had

a hands-on training in administering T.J.'s asthma treatment. The record shows that the parents

received regular training and instruction on T.J.'s asthma plan. T.J.'s physicians instructed the

parents in how to recognize asthma symptoms and reviewed the asthma plan with them. The

parents received copies of T.J.'s asthma plan during his pediatric and specialist appointments,

emergency room visits and hospitalizations. Ostlund testified that she reviewed T.J.'s asthma

plan with the parents two or three times a month. During T.J.'s hospitalization in June, the

physician reviewed the asthma plan with the parents. On that occasion, the parents did not

appear to pay attention to the physician, and were unable to answer his questions. The

physician then had a respiratory therapist review the asthma plan with the parents. She had to

pause repeatedly to get their attention. Although the therapist explained all the steps of T.J.'s

asthma plan to the parents as clearly and simply as she could, she remained concerned about

their ability to understand the plan and to follow through with the treatment. In September,

when T.J. was again hospitalized after an asthma attack, the physicians informed the parents

about his necessary treatment and aftercare appointments.


                                                16
       The Agency made reasonable efforts to educate and train the parents with respect to

T.J.'s asthma treatment plan. The Agency could reasonably conclude that it was not in T.J.'s

best interests for the parents and foster mother to share responsibility for administering that

treatment, or to disrupt T.J.'s established daily schedule to allow the parents to provide a

portion of his treatment.

3.     Tracy's Parenting Assessment

       Michelle and Tracy contend that they were not provided reasonable services because the

Agency did not comply with this court's directive to request a parenting assessment of Tracy

by SDRC. They argue that such an assessment would have allowed the Agency to provide

individualized and specific services to Tracy to facilitate reunification.

       The record shows that the Agency's new case plan did not include a formal parenting

assessment of Tracy by SDRC. Instead, the Agency consulted with SDRC to provide more

specific services to Tracy and Michelle. The record does not indicate that any party objected

to Tracy's new case plan or requested that the plan include a formal parenting assessment.4

       The record also shows that Ostlund had provided independent living and parenting

services to developmentally disabled persons for more than 27 years. She worked closely with

Tracy under the auspices of ACT, a program that SDRC had selected for Tracy. Ostlund

provided individualized parenting instruction to Tracy, adjusting the method and content as

needed. In that capacity, Ostlund continually assessed Tracy's needs for parenting instruction.

       In addition to Ostlund's ability to adapt her instruction to meet Tracy's needs, the record

shows that the Agency arranged for Tracy to undergo three psychological evaluations. The

4      The record transcript of the hearing on December 19, 2011, at which the juvenile court
found that the new case plan was appropriate, is not included in the record.
                                               17
third evaluation was filed in the juvenile court record after this court issued its decision in

Tracy J. This evaluation contains an assessment of Tracy's ability to safely parent his children.

Dr. Flitton, who conducted the evaluation, concluded that Tracy continued to suffer from

various cognitive deficits that interfered with his ability to effectively and independently parent

his children because Tracy's memory, reasoning, understanding, judgment, insight, planning

and decision making, and his ability to recognize potential consequences, were impaired.

       In view of the juvenile court's authorization of an informal parenting assessment in

Tracy's new case plan, the individualized parenting training that was provided to Tracy by an

experienced provider and Tracy's three psychological evaluations assessing his ability to

benefit from services and safely parent his children, we conclude that Tracy received

reasonable services to assess his parenting skills and provide individualized and specific

services to him to facilitate reunification.

4.     Michelle's Psychological Evaluation and Medical Referral

       Michelle and Tracy argue that services were inadequate because the Agency did not

obtain a limited evaluation of Michelle by a neutral evaluator, as recommended by Dr.

Dingwall and ordered by the juvenile court on January 24, 2012. In support of their position,

Michelle and Tracy rely on In re K.C. (2012) 212 Cal. App. 4th 323, 333-334 (K.C.), in which

the reviewing court reversed a reasonable services finding because the social services agency

did not provide a recommended psychotropic medication evaluation to the parent.

       In contrast to the limited efforts made by the social services agency in K.C. to assist the

parent, here the Agency contacted medical professionals to determine whether Michelle had

Prader-Willi syndrome, referred her for a medical consultation, arranged for support services


                                                 18
and encouraged her to contact her doctor to schedule an appointment. The record shows that

unlike the parent in K.C., Michelle was capable of obtaining and following through with her

own medical treatment. Ostlund testified that Michelle was capable of setting up her own

medical appointments and that Michelle preferred to remain as independent as possible. Thus,

the record shows that the Agency met its obligation to "refer Michelle to a medical

professional to determine whether she has Prader-Willi syndrome or other conditions."5

(Tracy J., supra, 202 Cal.App.4th at p. 1429.)

       The parents' contend that the Agency did not secure a neutral professional assessment of

Michelle's relationship with the children, as ordered by the juvenile court. The record supports

this contention. The Agency attempts to justify its failure to find a qualified neutral

professional by asserting that the order for the neutral professional assessment was not a part of

this court's disposition in Tracy J. The Agency's argument is disingenuous. The record clearly

shows that the juvenile court directed Michelle to undergo a limited psychological evaluation

by a neutral evaluator, and ordered the Agency to "contact Dr. Dingwall to determine what

specifically is being requested." The juvenile court specifically authorized the neutral

evaluator to observe the parents in their home with the children.

       The record shows that the Agency complied with the juvenile court's order to contact

Dr. Dingwall. Dr. Dingwall said that she had been unable to locate a psychologist to complete

a limited evaluation of the parent/child interactions, and recommended instead that the

evaluation be conducted by another qualified professional, such as an in-home parenting coach


5      While investigating the procedures necessary to diagnose Prader-Willi syndrome, the
Agency obtained information showing that Michelle had been tested when she was a teenager
and those tests showed that she did not have Prader-Willi syndrome.
                                              19
with no previous involvement in the case. The Agency then contacted the public health nurse,

who said that the parents did not qualify for the service because the children were not in their

care. The Agency also contacted the Chadwick Center, which did not have any clinicians who

could perform an assessment of Michelle's interactions with the children.

       Unlike the social services agency in K.C., whose only attempt to secure a recommended

pharmacological evaluation for the mentally ill parent was to send the parent to a public mental

health clinic, and made no further efforts to assist the parent when he did not meet the clinic's

criteria for treatment, the record shows that the Agency made reasonable efforts to comply

with the juvenile court's order. (K.C., supra, 212 Cal.App.4th at p. 329.) While Michelle's

assessment services were not perfect, they included two psychological evaluations, reports

from neutral professionals who observed her with the children during parenting and "Mommy

& Me" classes, and favorable observations from Ostlund, who observed Michelle with the

children every week. The record shows that Michelle received the necessary referrals for a

medical evaluation and that she also received parenting assessments from different providers.

5.     The Agency's Assessment of the Maternal Grandmother's Role

       Tracy and Michelle contend that they were denied reasonable reunification services

because the Agency did not conduct an adequate assessment of whether the maternal

grandmother's presence in their home would allow them to safely care for the children. They

argue that the Agency conducted a cursory assessment that unreasonably prejudiced their

ability to reunify with their children.

       In August 2012, after the Agency learned that the maternal grandmother was willing to

share a home with the parents, it asked the juvenile court to continue the review hearings to


                                                20
allow the social worker to complete an investigation of the maternal grandmother's capacity to

follow through and protect the children, the parents' new home and the interactions among the

family members.

       The Agency conducted initial background checks of the maternal grandmother and met

separately with her and the parents. In October, the social worker made an unannounced visit

to the parents' new home. The maternal grandmother told the social worker that she planned to

observe the parents with their children to gain insight to see where she would best fit in. She

was concerned about encroaching on Tracy's autonomy and authority. The social worker told

the grandmother that her role was to assist the parents in parenting. During the visit, the

grandmother did not assist or correct the parents when safety issues arose. The grandmother

had not come forward earlier in the case to help the parents with the children, and Scheri

testified that there was no guarantee that the grandmother would continue to live with the

parents if the children were returned home.

       The Agency was not evaluating the maternal grandmother as the children's guardian or

adoptive parent. Rather, it was conducting an assessment of the parents' home to see whether

their circumstances were sufficiently changed to allow the children to safely return home, with

support services. The Agency concedes that the better practice would have been to assess the

grandmother's interactions with the family more than once. However, the record shows that

the Agency asked the juvenile court for additional time to conduct an assessment, performed

initial background checks, interviewed the grandmother and the parents, waited until the

parents and grandmother had time to settle into their new home and then observed the

grandmother's interactions with the parents and children. Even after the social worker advised


                                               21
the grandmother that her role was to protect the children, the grandmother continued to act as

an observer and did not intervene in any of the safety issues that arose during the visit. Thus,

there is substantial evidence to support the finding that the Agency's evaluation of the parents'

new home and grandmother's ability to ensure the children's safety was reasonable.

       The record shows that during the last review period, Michelle and Tracy were provided

with reasonable reunification services. Those services included extensive in-home parenting

support, parenting education classes, parenting assessments, visitation, the opportunity to

parent the children during their medical appointments and hospitalizations, and medical

referrals. There is substantial evidence to support the juvenile court's finding that reasonable

reunification services were offered or provided to the parents.

                                                B

  The Juvenile Court Did Not Abuse Its Discretion When It Denied the Parents' Requests to
                              Extend Reunification Services

       Michelle and Tracy contend that the juvenile court erred when it denied their requests to

extend services in the children's cases for another six months. They maintain that they clearly

proved that they could provide a safe home for the children.6 (§ 366.21, subd. (g)(1).)

       When a child is removed from parental custody, unless specified exceptions apply, the

juvenile court must order family child welfare services for the child and the parent to facilitate


6      The parents recognize that T.J. does not fall within the statutory parameters of section
366.21, subdivision (g)(1), which applies when the court is asked to extend services to the 18-
month review hearing. They contend that the juvenile court erred when it did not grant a
continuance in this case. (§ 352.) Because the rationale for denying an extension of services
in Nancy's case supports the denial of the requests for a continuance in T.J.'s case, we need not
distinguish between the cases in our analysis. We also note that continuances in juvenile
dependency proceedings are disfavored, particularly when they infringe on statutory
timeframes. (In re David H. (2008) 165 Cal. App. 4th 1626, 1635.)
                                               22
family reunification. (§ 361.5, subds. (a) & (b).) For a child under three years of age on the

date of the initial removal from parental custody, reunification services are presumptively

limited to six months, and may be provided "no longer than 12 months from the date the child

entered foster care . . . ." (Id., subd. (a)(1)(B).)

       At the 12-month review hearing, if the child is not returned to parental custody, the

juvenile court has the discretion to continue the case to the 18-month review date, set a section

366.26 hearing, or order a permanent plan of long-term foster care for the child. (§ 366.21,

subd. (g)(1), (2) & (3).) The juvenile court may extend services to the 18-month review date to

the parent only if the court finds that there is a substantial probability that the child will be

returned to the physical custody of his or her parent and safely maintained in the home within

the extended period of time. (§§ 361.5, subd. (a)(3), 366.21, subd. (g)(1).)

       To find a substantial probability that the child will be returned to parental custody and

safely maintained in the home, the juvenile court is required to find all of the following:

           "(A) That the parent or legal guardian has consistently and regularly
           contacted and visited with the child.

           "(B) That the parent or legal guardian has made significant progress in
           resolving problems that led to the child's removal from the home.

           "(C) The parent or legal guardian has demonstrated the capacity and
           ability both to complete the objectives of his or her treatment plan and to
           provide for the child's safety, protection, physical and emotional well-
           being, and special needs." (§ 366.21, subd. (g)(1).)

       The juvenile court reasonably determined that although the parents regularly visited and

contacted their children and made extraordinary efforts to resolve the problems that had led to

the continuation of the children's dependency proceedings, they did not meet their burden to

show that they had the capacity and ability to complete the objectives of their treatment plans
                                                   23
and provide for the children's safety, protection, physical well-being and special needs. (§

366.21, subd. (g)(1).)

       The record shows that Michelle and Tracy were gentle, loving and affectionate with

their children. Through instruction, repetition, correction and assistance, Michelle and Tracy

learned basic parenting tasks and took them to heart. However, the record shows that Michelle

and Tracy continued to have difficulty assessing and responding to new or emergency

situations. Their parenting skills were not ingrained or instinctive. Despite having had more

than two years of in-home parenting services and other classes, their lack of attention or

judgment placed the children at risk on more than a few occasions. In T.J.'s case, because of

his severe asthma, an improper assessment or delay in obtaining treatment could be a matter of

life and death. The social worker, Ostlund and the CASA agreed that Michelle and Tracy

could not provide for the children's safety, protection, physical well-being and special needs

without exceptional assistance from the maternal grandmother or SDRC, or both.

       The record supports the finding that Michelle and Tracy did not demonstrate the

capacity and ability both to complete the objectives of their treatment plans and to provide for

the children's safety, protection, well-being and special needs. (§ 366.21, subd. (g)(1).) The

juvenile court thus did not abuse its discretion when it denied the parents' requests to extend

reunification services to them for another six-month period.

                                                 C

There Is Substantial Evidence to Show That Return to the Parents Would Create a Substantial
                  Risk of Detriment to the Children's Safety and Protection

       Michelle and Tracy contend that there is no substantial evidence to support the juvenile

court's finding that returning the children to their care would create a substantial risk of
                                                 24
detriment to the children's safety and protection. They argue that the Agency made only a

cursory assessment of the grandmother's ability to ensure the children's safety in the home, and

that the evidence shows that the grandmother was engaged in helping the parents care for the

children. Michelle and Tracy further contend that the juvenile court should have evaluated the

level of risk separately for each child. They argue that even if there is substantial evidence to

sustain the detriment finding in T.J.'s case, the evidence is insufficient to sustain a detriment

finding in Nancy's case because Nancy does not have asthma and is no longer an infant.

       At the 12-month review hearing, the court must return the child to the physical custody

of his or her parent unless the Agency proves, by a preponderance of the evidence, that return

to the parent would create a substantial risk of detriment to the safety, protection, or physical or

emotional well-being of the child (detriment finding). (§ 366.21, subd. (f); see In re Marilyn

H. (1993) 5 Cal. 4th 295, 308; In re Jasmon O. (1994) 8 Cal. 4th 398, 420.) At a review

hearing, the focus is on the child's well-being, rather than on the initial grounds for juvenile

court intervention. (In re Joseph B. (1996) 42 Cal. App. 4th 890, 899.)

       The reviewing court must affirm an order setting a section 366.26 hearing if it is

supported by substantial evidence. (James B. v. Superior Court (1995) 35 Cal. App. 4th 1014,

1020.) "When a trial court's factual determination is attacked on the ground that there is no

substantial evidence to sustain it, the power of an appellate court begins and ends with the

determination as to whether, on the entire record, there is substantial evidence, contradicted or

uncontradicted, which will support the determination . . . ." (Bowers v. Bernards (1984) 150
Cal. App. 3d 870, 873-874; Elijah R. v. Superior Court (1998) 66 Cal. App. 4th 965, 969.) The

judgment will be upheld if it is supported by substantial evidence, even though substantial


                                                25
evidence to the contrary also exists and the trial court might have reached a different result if it

had believed other evidence. (In re Dakota H. (2005) 132 Cal. App. 4th 212, 228.)

       The record shows that Michelle and Tracy were able to care for the children in a highly

structured setting with guidance and redirection. Tracy suffers from various cognitive deficits

that adversely affect his memory, reasoning, understanding, judgment, insight, planning and

decision making and the ability to have adequate foresight into potential consequences. While

Michelle's abilities are not as limited as Tracy's abilities, her lack of physical mobility makes it

difficult for her to respond to the children's basic needs and protect them in the event of an

emergency. The record shows that the parents left Nancy unattended on a bed, a chair and an

examining room table. When Michelle became aware that Nancy was at risk of falling from

the bed and chair, she was unable to protect her. The parents were unable to prevent T.J. from

running away from them on several occasions. On one occasion, they did not appear to realize

that T.J. was no longer in their care.

       Dr. Coullahan said that Michelle and Tracy did not appear to pay attention to the health

care information that was provided during the children's medical appointments. They were

unable to repeat the children's medical plan after Dr. Coullahan gave it to them. Ostlund

agreed that the medical appointments were not satisfactory. Without rapid intervention in a

medical emergency, T.J.'s asthma was potentially life threatening. Dr. Coullahan questioned

the parents' ability to identify medical conditions that would pose a risk to T.J.'s and Nancy's

health and safety, such as irregular breathing or fever.

       The parents contend that the presence of the maternal grandmother in their home

negates any risk to the children that they might otherwise face if returned home. Under section


                                                 26
366.21, subdivision (f), the issue is whether the children would be safe in the care of the

parents, who would have custody and control of the children. The Agency was not assessing

the maternal grandmother for a guardianship role. The record lacks any guarantee that the

current living arrangement would be permanent. Ostlund testified that it would "[not] be

healthy for anybody involved" to leave the children in the sole care of their parents. When

asked whether the parents would ever be able to safely care for the children, Ostlund testified

that the parents had the "skill capacity" for parenting, but said that she could not offer an

opinion until the parents had more visitation, including overnight visitation, with the children.

Ostlund believed that the parents still needed training to learn the children's daily routines.

        Finally, we are not persuaded by the parents' argument that Nancy would not be at

substantial risk of detriment if she were returned to their care. The parents left Nancy without

proper supervision on three occasions―on an examination table, a bed and a chair―placing

her at risk of injury. Dr. Coullahan's concerns about the parents' ability to identify medical

conditions were not limited to T.J. She was as equally concerned about Nancy's medical care.

        The parents are to be commended for their efforts to learn to care for their children.

However, despite these efforts, there is substantial evidence to support the juvenile court's

finding that returning the children to the parents' care would create a substantial risk of

detriment to T.J. and Nancy. (§ 366.21, subd. (f).) Accordingly, we deny the parents' requests

for relief.




                                                27
                                       DISPOSITION

      The petitions are denied. The requests for stay are denied.


                                                                    AARON, J.

WE CONCUR:


BENKE, Acting P. J.


HALLER, J.




                                              28